Citation Nr: 1817523	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-20 717A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for primary hypogonadism, to include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel







INTRODUCTION

The Veteran served on active duty from February 1963 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  Jurisdiction of the claim currently resides with the St. Petersburg, Florida VARO.  

The Board notes that additional private and VA treatment reports as well as several VA examination reports were associated with the claims file after a May 2014 statement of the case (SOC) was issued with the regard to the issue on appeal.  Although no waiver submitted with the evidence, the evidence is either unrelated to or duplicative of other evidence considered by the Agency of Original Jurisdiction (AOJ) in the SOC.  As such, the Veteran is not prejudiced by the Board's adjudication of the issue on appeal.   


FINDING OF FACT

The Veteran's primary hypogonadism is not attributable to his active duty service, including exposure to herbicides.


CONCLUSION OF LAW

Criteria for service connection for primary hypogonadism have not been met.  38 U.S.C. § 1110, 1112, 1131, 1133, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, private treatment reports, and VA treatment records have been associated with the claims file.  Additionally, the Veteran did not request a hearing before the Board.  

The Veteran was also provided with a VA examination and an etiological opinion was obtained (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded the opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Veteran has not objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991); Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e). 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

The diseases alluded to above include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e). 

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  Notice, 59 Fed. Reg. 341, 346 (1994), 61 Fed. Reg. 41,442, 41,449, and 57,586, 57,589 (1996), and 67 Fed. Reg. 42,600, 42,608 (2002). 

Even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a Veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran contends that his primary hypogonadism began during service or was otherwise related to his exposure to herbicides.  Specifically, he avers that while he was diagnosed with oligosperemia, a testicular biopsy which was canceled would have verified that he indeed had primary hypogonadism during service.  

A review of the Veteran's DD214 reflects that he served in the Republic of Vietnam from October 1969 to October 1970.  

A review of the Veteran's service treatment reports (STRs) reflects that the Veteran was seen for a report of infertility in February 1971.  He was referred for a semen analysis.  He was diagnosed with oligospermia in March 1971, residual bilateral epididymitis in July 1971, and prostatitis in December 1971.  

Post-service treatment reports reflect that the Veteran was diagnosed with primary hypogonadism as early as 2009.  

The Veteran submitted a statement from C. Lengyel-Kremenic, M.D., dated in October 2010.  Dr. Lengyel-Kremenic indicated that the Veteran has a history of infertility and presented to her for evaluation of gynecomastia and was found to have primary hypogonadism and a thyroid nodule.  He was treated with testosterone with improvement of symptoms.  A fine needle aspirate of the thyroid nodule revealed that it was benign.  Dr. Lengyel-Kremenic indicated that the Veteran served in Vietnam and was exposed to Agent Orange which has been linked to decreased testosterone.    

The Veteran was afforded a VA genitourinary examination in April 2014.  The examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  Following the clinical evaluation, the examiner opined that the Veteran's primary hypogonadism is less likely than not related to service.  The examiner indicated that the STRs document a diagnosis of oligospermia but not hypogonadism and there are numerous caused of oligospermia other than hypogonadism.  The examiner cited to Up-To-Date (medical literature) to support the rationale.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for primary hypogonadism, including as due to exposure to herbicides.

As an initial matter, the Board acknowledges that the Veteran had service in the Republic of Vietnam during the period in which exposure to herbicides is presumed.  As such, he is presumed to have been exposed to herbicides.  However, primary hypogonadism is not a disease for which presumptive service connection may be granted.  Consequently, service connection for primary hypogonadism on a presumptive basis as due to exposure to herbicides is not warranted. 

The Board will next discuss whether service connection is warranted on a direct basis. 

The Board finds that the competent evidence of record does not show a relationship between the Veteran's primary hypogonadism and his period of active service.  The Veteran has not submitted any competent evidence which provides a basis for the conclusion that primary hypogonadism is related to his period of service.  The Board acknowledges the statement from Dr. Lengyel-Kremenic which indicates that hypogonadism has been linked to Agent Orange exposure.  However, this statement does not cite to any medical literature nor does it specifically link the Veteran's hypogonadism to his active duty service.  In contrast, the VA examiner included a complete rationale for the conclusion that the Veteran's primary hypogonadism was less likely than not related to his service.  As such, the Board finds the VA examiner's opinion to be the most probative evidence of record.     

Although the Veteran contends that he has primary hypogonadism related to his active service, the competent medical evidence does not corroborate that contention.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions). 

The Veteran's opinion is not competent to provide the requisite etiology of the primary hypogonadism because such a determination requires medical expertise.  As a lay person, the Veteran is considered competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of primary hypogonadism.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex, as with primary hypogonadism.  As such, the Veteran's opinion on its own is insufficient to provide the requisite nexus between his primary hypogonadism and his active service. 

Therefore, the lay statements regarding the Veteran's primary hypogonadism being related to service are not competent as the Veteran is not medically qualified to provide evidence regarding matters requiring medical expertise, such as an opinion as to etiology. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for primary hypogonadism, and the claim is denied.







ORDER

Entitlement to service connection for primary hypogonadism, to include as due to exposure to herbicides is denied.  



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


